Citation Nr: 0807844	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-32 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for intervertebral disc 
disease of the lumbar spine with sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

DD Form 214s associated with the claims files indicate that 
the veteran had consecutive periods of active duty extending 
from July 1971 to April 1975.  However, a verification of 
service document received from the National Personnel Records 
Center in July 1994 indicates that the veteran had separate 
periods of active service from July 1971 to January 1973, and 
from June 1973 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was the subject of a February 2007 hearing before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Since the November 1998 Board denial of the claim for 
service connection for intervertebral disc disorder with 
sciatic nerve syndrome of the right lower extremity, evidence 
has been received which was not previously submitted to 
agency decisionmakers, that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; this evidence raises a reasonable possibility of 
substantiating the claim.

2.  The competent medical evidence of record indicates that 
the veteran's intervertebral disc disease of the lumbar spine 
with sciatica is at least as likely as not related to an 
automobile accident that occurred during his period of active 
service.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 1998 Board decision 
that denied service connection for intervertebral disc 
disorder with sciatic nerve syndrome of the right lower 
extremity, which was the last final denial with respect to 
this issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  The criteria for service connection for intervertebral 
disc disease of the lumbar spine with sciatica are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.


Claim Reopened

In a decision dated in November 1998, the Board denied the 
veteran's claim of entitlement to service connection for 
intervertebral disc disorder with sciatic nerve syndrome of 
the right lower extremity.  This decision is final.  38 
U.S.C.A. § 7104.  
Thus, this determination is not subject to revision except on 
the receipt of new and material evidence.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not apply.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

At the time of the Board's November 1998 denial of the 
veteran's claim, the earliest indication of treatment for 
back problems was from the 1990s.  New evidence received 
since the November 1998 Board denial includes an October 2005 
letter from a treating chiropractor, Dr. James A. Frick, 
D.C., in which the chiropractor stated that he treated the 
veteran in 1977, at which time the veteran had related a 
history of being injured in a motor vehicle accident during 
service.  He wrote that at the time of his treatment of the 
veteran, the veteran's major complaints included pain, 
discomfort, weakness and reduced ability and use of the neck, 
lower back, and right shoulder.  Additionally, in October 
2004, the RO received from the veteran's VA primary care 
physician a medical opinion indicating that the veteran's low 
back pain was at least as likely as not related to the 
November 1973 in-service motor vehicle accident.  This VA 
treating physician indicated that he offered his opinion in 
support of the veteran's claim after he had reviewed the 
veteran's military records of the motor vehicle accident.  In 
the Board's view, the newly received medical evidence from 
Dr. Frick and from the veteran's VA primary care physician, 
when considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claim; is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the veteran's 
claim; and raises a reasonably possibility of substantiating 
the claim.  Accordingly, the claim for service connection for 
low back disability is reopened.  38 C.F.R. § 3.156.

Merits of Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

A review of the record shows that the veteran's service 
medical records are likely incomplete.  For example, there is 
no service entrance examination of record.  It is quite 
possible that additional service medical records are missing.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the 
VA's obligation to evaluate and discuss in its decision all 
of the evidence that may be favorable to the veteran.  Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

Service medical records associated with the claims files 
confirm that the veteran was involved in motor vehicle 
accident in June 1973.  The veteran was driving a military 
vehicle on post patrol when a local National ran a stop sign 
and hit the rear side overturning the vehicle which the 
veteran occupied.  The veteran was not found to be at fault.  
As a result of the accident, the veteran sustained a closed 
comminuted fracture of the right clavicle (see X-ray report 
dated June 29, 1973) and received treatment for the fracture.  
(Service connection has been granted for fracture deformity 
of the right clavicle.)  Service medical records associated 
with the claims files, including those documenting the June 
1973 accident and reports of medical examinations in January 
and March 1975, do not reflect findings, complaints, or 
diagnoses pertaining to a back injury.  However, because at 
least some of the veteran's service medical records are 
missing, the Board cannot be sure of what those missing 
records would show.

Private medical records dated in 1992 reflect that the 
veteran was seen for complaints of pain in the lower 
extremities of more than a six month duration with no history 
of recent or remote trauma.  Studies of the lumbosacral spine 
dated October 1992 reveal mild diffuse bulging in the 
intervertebral disc at the L4-L5 and L5-S1 levels, mild 
spinal stenosis at L4-L5, and right-sided pars defect at the 
L5-S1 level.  

At April and May 1994 VA examinations, the veteran related 
that he began to experience back pain and radiculopathy after 
a motor vehicular accident in service.  Diagnostic studies 
revealed stenosis and a herniated lumbar disc.  After 
physical examinations of the back and neurological testing, 
the orthopedic and neurological examiners entered diagnoses 
including sciatic nerve syndrome and degenerative disc 
disease of the lumbosacral spine with radiculopathy to the 
right lower extremity.  In 1994 and 1995, the veteran 
received treatment on an outpatient basis for his back.  
Clinical findings and diagnoses were consistent with those 
noted at VA examinations.  

In April 1998, the veteran attended a VA examination for the 
purpose of determining the etiology of his back disability.  
Diagnostic and clinical tests revealed herniation at the L4-
L5 disc and degenerative disc disease at L4-L5.  The examiner 
indicated the veteran had a significant history of tobacco 
use.  It was noted that the veteran smoked four packs of 
cigarettes per day.  The examiner opined that there was a 
well-documented association between tobacco use and 
degenerative disc disease and that the veteran smoked 
approximately four packs of cigarettes per day.  The examiner 
related that the veteran had a history of lower back 
discomfort beginning in the 1990's.  He added that the 
records of original injury in 1973 did not disclose specific 
indications of back discomfort or back injury.  The examiner 
concluded that since the motor vehicle accident in question 
resulted in a fractured right clavicle that it could have 
caused injury to other structures that might not have been 
observed at the time of presentation.  The examiner noted 
that the veteran reported the onset of the back discomfort 
was in 1973 and the examiner further stated that there was no 
indication of specific treatment for back problems for "at 
least 10 years" following the mishap.  The examiner opined 
that although it was plausible that the veteran's back 
problems stemmed from the service accident, it was equally 
plausible that the veteran may have sustained an injury at 
other times, particularly as they related to the veteran's 
occupation as a hog breeder.  The examiner reasoned that it 
was at least as likely as not that the veteran's tobacco use 
contributed to disc degeneration perhaps to an equal or 
greater degree than injuries sustained at the time of the in-
service motor vehicle accident.  The examiner stated that it 
was plausible that the veteran sustained significant injury 
to the lumbar spine disc at the time of the motor vehicle 
accident in 1973, but there was little if any documentation 
attesting to that connection.  He further opined that it was 
as likely as not that the veteran sustained injury in other 
mishaps.  The examiner added that the documentation was 
insufficient to clearly establish a connection between the 
veteran's motor vehicle accident and the onset of disc 
disease, despite the feasibility of such a connection.  

As noted above, at the time of the April 1998 VA examination 
and the Board's November 1998 denial of the veteran's claim, 
the earliest indication of treatment for back problems was 
from the 1990s.  New evidence received since the November 
1998 Board denial includes a letter from a treating 
chiropractor, Dr. James A. Frick, D.C., in which he stated 
that he treated the veteran in 1977, at which time the 
veteran had related a history of being injured in a motor 
vehicle accident during service.  He wrote that at the time 
of his treatment of the veteran, the veteran's major 
complaints included pain, discomfort, weakness and reduced 
ability and use of the neck, lower back, and right shoulder.  
Additionally, in October 2004, the RO received from the 
veteran's VA primary care physician a medical opinion 
indicating that the veteran's low back pain was at least as 
likely as not related to the November 1973 in-service motor 
vehicle accident.  This VA treating physician indicated that 
he offered his opinion in support of the veteran's claim 
after he had reviewed the veteran's military records of the 
motor vehicle accident.  

The Board acknowledges the January 2004 VA examination 
report, which includes an opinion that that the veteran's 
unemployability is related to his severe degenerative disc 
disease.  Although the Board could infer from this opinion 
that the examiner felt that the veteran's degenerative disc 
disease is not related to service, the examiner does not so 
state in his report.  The examiner was asked to provide an 
opinion as to whether the veteran's unemployability was 
related to the veteran's service-connected right clavicle 
deformity, and the report on balance appears devoted to 
answering this limited question in the negative.  
Accordingly, the Board finds the January 2004 VA examination 
is of questionable relevance and little probative value in 
considering the merits of the claim on appeal.

In this matter, it is uncontested that the veteran was 
involved in a motor vehicle accident during service.  The VA 
examiner in April 1998 indicated that it is plausible that 
the veteran could have sustained an injury to his back as a 
result of the accident, even though service medical records 
are negative for any complaints or findings pertaining to 
back discomforts.  The examiner offered several possible 
theories as to the cause of the veteran's back disability.  
For example, the examiner stated that it was at least as 
likely as not that the veteran's tobacco use contributed to 
disc degeneration perhaps to an equal or greater degree than 
injuries sustained at the time of the motor vehicle accident.  
(Emphases added).  In the Board's view, this opinion weighs 
in favor of the veteran's claim, and essentially indicates 
that there is a 50 percent or greater probability that a 
significant component of the veteran's current low back 
disability is related to his in-service automobile accident.  
Although the April 1998 VA examiner felt that the impact of 
the motor vehicular accident could have caused the back 
injury, he concluded that the evidence was insufficient to 
clearly establish a causal connection between the service 
motor vehicle accident and the onset of disc disease, 
particularly in light of the fact that there was no 
indication of record of treatment or complaints regarding the 
lower back until "at least 10 years" following the 
incident.  Since that time, the RO has received evidence that 
the veteran received treatment for low back complaints in 
1977, much earlier than was known by the April 1998 VA 
examiner.  Further, a VA primary care physician, after 
reviewing the veteran's service medical records, provided a 
medical opinion (received in October 2004) that it is as 
likely as not that the veteran's automobile accident in 
service contributed to his current low back pain.  Based on 
the record as thus supplemented, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
current intervertebral disc syndrome with sciatica is 
etiologically related to his in-service automobile accident.  
Accordingly, with resolution of doubt in the veteran's favor, 
the Board finds that competent evidence of record supports 
entitlement to service connection for intervertebral disc 
disease of the lumbar spine with sciatica.



ORDER

Entitlement to service connection for intervertebral disc 
disease of the lumbar spine with sciatica is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


